DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-6, 8-13, 15, 16, 29-34 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-13, 15, 16, 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reymann et al. [Reymann, US 20170053435] in view of Matsumoto [US 5414249].
As to claim 1. Reymann discloses A gate apparatus comprising: 
a processor, processing unit 710 [fig. 7]; 
a memory, working memory 735, coupled with the processor, [fig. 7], and storing a program executable by the processor, [0043]; 
a plurality of readers provided corresponding to a plurality of lanes, fare validation reader 102 [fig. 1, 2, 0018, 0024], each reader configured to receive one or more identifiers transmitted by one or more tags of one or more users entering an area located outside one end of a longitudinal direction of the plurality of the gate, [0018, fig. 1, 2]; and 
a camera, image capture device 104 [fig. 1], that captures image of the user, [0019], 
wherein the processor, based on the program stored in the memory, is configured to execute: 
an acquisition process that acquires one or more individual facial feature values, [0021, 0035], registered in association with the one or more identifiers received from the one or more tags, [0016, 0017]; 
an extraction process that extracts a facial feature value from image data captured by the camera, [0018, 0029]; and 
a face collation process that receives the facial feature value extracted by the extraction process and performs collation to check whether or not the feature value extracted matches any one of one or more facial feature values acquired by the acquisition process, [0023, 0027],
wherein the collation is performed by the face collation process by using, in common, the facial feature value acquired by the acquisition process in association with each of the one or more identifiers, received from each respective wireless tag, among the plurality of wireless tags, [0023, 0027], by each of the plurality of the readers provided corresponding to the plurality of the gate, [fig. 2] the plurality of gates with the same functionality as the gate described in [fig. 1].
Reymann fails to explicitly disclose that the plurality of readers are provided corresponding to a plurality of lanes of a gate; and wherein the tags are wireless.
Reymann teaches that a plurality of gates, as illustrated in [fig. 1], can be implemented in a local network to perform the same functions, [0024]; wherein, in a separate embodiment, a plurality of lanes of a gate can each be implemented to have an authentication system, [fig. 3].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the two embodiments of Reymann so that the authentication system of [fig. 3] can be modified to replace the authentication system 300 with that of the authentication system of [fig. 1], that comprises the reader 102, so that each gate can have a two factor authentication increasing the security of the system.
Reymann fails to disclose that the tags are wireless.
Matsumoto teaches an automatic bi-directional gate apparatus 1 using an entrance unit 2 and exit unit 3 implemented in the same gate lane, [fig. 1, col. 3, lines 30-37]; wherein the automatic gate communicates with a wireless card C to receive identification information and operate the gate, [col. 5, lines 36-55].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Reymann with Matsumoto so that the system can read the smart card wirelessly reducing the amount of time it takes to read the card.

As to claim 2. Reymann discloses The gate apparatus according to claim 1, wherein the acquisition process acquires the facial feature value corresponding to the identifier received by the reader from the wireless tag before the camera captures the image of the user entering the gate, [0016] ticket identification data used to identify and combine facial features.  

As to claim 3. Reymann discloses The gate apparatus according to claim 1, wherein the processor is configured to execute: an opening and closing control process that sets a gate exit in an open state or a closed state according to a result of collation by the face collation process, [0023].  

As to claim 4. Reymann discloses The gate apparatus according to claim 3, wherein the opening and closing control process sets the gate exit in an open state when the result of collation by the face collation process indicates that the facial feature value extracted by the extraction process matches any one of the one or more facial feature values acquired by the acquisition process, and closes the gate exit in a closed state in a closed state when there is no match, [0023].  

As to claim 5. Reymann discloses The gate apparatus according claim 1, wherein the reader includes: 
a first reader that is arranged at one side along the longitudinal direction of the gate and that receives one or more identifiers transmitted from the one or more tags of one or more users entering the area, fare validation device 412, [fig. 4]; and 
a second reader provided at other side along the longitudinal direction of the plurality of lanes of the gate, image capture device 406 [fig. 2-4], and 
wherein the face collation process collates the facial feature value extracted by the extraction process with one or more facial feature values acquired by the acquisition process, when the second reader, following the first reader, receives the identifier from the tag, [0030].  
Reymann fails to disclose that the tags are wireless.
Matsumoto teaches an automatic bi-directional gate apparatus 1 using an entrance unit 2 and exit unit 3 implemented in the same gate lane, [fig. 1, col. 3, lines 30-37]; wherein the automatic gate communicates with a wireless card C to receive identification information and operate the gate, [col. 5, lines 36-55].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Reymann with Matsumoto so that the system can read the smart card wirelessly reducing the amount of time it takes to read the card.

As to claim 6. Reymann discloses A gate apparatus comprising limitations of claim 1 that are rejected with the same prior arts and reasoning as to that of claim 1 above;
wherein the reader includes:
a first reader arranged at one side along a longitudinal direction of the gate, fare validation device 412 arranged on one side, [fig. 4];
a second reader arranged at other side opposite to the one side along the longitudinal direction of the gate, fare validation device 412 arranged on the opposite side, [fig. 4],
wherein the second reader also is configured to be able to receive one or more second identifiers from one or more second tags of one or more second users entering a second area located outside a second end of the longitudinal direction of the gate, [0030, fig. 4] wherein the detection of the user’s position can be done using the fare validation device instead of the cross-beam event, [0031], the second end being opposite to the one end, [fig. 4], 
the first reader being also configured to be able to receive an identifier from the tag of the second user who moves from the second end side of the longitudinal direction of the gate to the one end side of the longitudinal direction of the gate, [0028, fig. 3, 4], 
wherein the processor is configured to execute: a direction control process that determines whether a moving direction of a user having the wireless tag from which both the first and the second readers receive an identifier is from the one end of the longitudinal direction of the gate to the second end or from the second end to the one end, based on which reader out of the first reader and the second reader received the identifier first, [0031, 0032].
Reymann fails to disclose that the tags are wireless.
Matsumoto teaches an automatic bi-directional gate apparatus 1 using an entrance unit 2 and exit unit 3 implemented in the same gate lane, [fig. 1, col. 3, lines 30-37]; wherein the automatic gate communicates with a wireless card C to receive identification information and operate the gate, [col. 5, lines 36-55].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Reymann with Matsumoto so that the system can read the smart card wirelessly reducing the amount of time it takes to read the card.

As to claim 9. Reymann discloses The gate apparatus according to feature value from among the facial feature values acquired by the acquisition process based on an order in which identifiers are received from the tags or an order according to a moving direction of the user and provides the selected facial feature values to the face collation process, [0016, 0017] facial features are determined for whoever is detected at the time.
Reymann fails to explicitly disclose that the tags are wireless.
Matsumoto teaches an automatic bi-directional gate apparatus 1 using an entrance unit 2 and exit unit 3 implemented in the same gate lane, [fig. 1, col. 3, lines 30-37]; wherein the automatic gate communicates with a wireless card C to receive identification information and operate the gate, [col. 5, lines 36-55].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Reymann with Matsumoto so that the system can read the smart card wirelessly reducing the amount of time it takes to read the card.

As to claim 10. Reymann discloses The gate apparatus according to , [0016, 0017] facial features are determined for whoever is detected at the time.

As to claim 11. Reymann discloses The gate apparatus according to claim 5, wherein the processor is configured to execute: a selection control process that, regarding the facial feature values acquired by the acquisition process, prioritizes facial feature value corresponding to an identifier received from the same tag by both the first and the second readers over a facial feature value corresponding to an identifier received from the wireless tag by one of the first and the second readers, and that provides the prioritized facial feature values to the face collation process, [0016, 0017] facial features are determined for whoever is detected at the time.  
Reymann fails to explicitly disclose that the tags are wireless.
Matsumoto teaches an automatic bi-directional gate apparatus 1 using an entrance unit 2 and exit unit 3 implemented in the same gate lane, [fig. 1, col. 3, lines 30-37]; wherein the automatic gate communicates with a wireless card C to receive identification information and operate the gate, [col. 5, lines 36-55].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Reymann with Matsumoto so that the system can read the smart card wirelessly reducing the amount of time it takes to read the card.

As to claim 12. Reymann discloses The gate apparatus according to , [0028, 0029], wherein the camera captures image of the user, when the sensor detects the user, [0019].  

As to claim 13. Reymann discloses The gate apparatus according to , [0019].
wireless.
Matsumoto teaches an automatic bi-directional gate apparatus 1 using an entrance unit 2 and exit unit 3 implemented in the same gate lane, [fig. 1, col. 3, lines 30-37]; wherein the automatic gate communicates with a wireless card C to receive identification information and operate the gate, [col. 5, lines 36-55].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Reymann with Matsumoto so that the system can read the smart card wirelessly reducing the amount of time it takes to read the card.

As to claim 15. Reymann discloses The facial authentication system comprising the gate, [fig. 2, 4] apparatus according to claim l.  

As to claim 16. Reymann discloses The facial authentication system according to claim 15, comprising a data server, server 202, that stores in advance the facial feature value of the user in association with the identifier stored in the tag of the user, [0025, 0029], wherein the processor in the gate apparatus transmits a search request including the identifier of the tag received by the reader in the gate apparatus to the data server before the image of the user entering the gate is captured, and acquires a facial feature value corresponding to the identifier from the data server, [0025, 0029].
Reymann fails to explicitly disclose that the tags are wireless.
Matsumoto teaches an automatic bi-directional gate apparatus 1 using an entrance unit 2 and exit unit 3 implemented in the same gate lane, [fig. 1, col. 3, lines 30-37]; wherein the 
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Reymann with Matsumoto so that the system can read the smart card wirelessly reducing the amount of time it takes to read the card.

As to claims 32, 33 are rejected with the same prior art and reasoning as to that of claim 1. 

As to claim 34. Reymann discloses The gate apparatus according to claim 6, wherein the face collation process collates the facial feature value extracted by the extraction process with the one or more facial feature values acquired by the acquisition process, [0023, 0027].
Reymann fails to disclose wherein when the second reader, following the first reader, receives the identifier from the wireless tag.
Matsumoto teaches an automatic bi-directional gate apparatus 1 using an entrance unit 2 and exit unit 3 implemented in the same gate lane, [fig. 1, col. 3, lines 30-37]; wherein the automatic gate communicates with a wireless card C to receive identification information and operate the gate, [col. 5, lines 36-55].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Reymann with Matsumoto so that the system can read the smart card wirelessly reducing the amount of time it takes to read the card; and wherein replacing the fare validation device 412 of Reymann with a wireless reader of .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reymann in view of Matsumoto as applied to claim 15 above, further in view of Yoshifuji et al. [Yoshifuji, US 20110316881].
As to claim 8. Reymann discloses The gate apparatus according to , [0023, 0027].
Matsumoto teaches an automatic bi-directional gate apparatus 1 using an entrance unit 2 and exit unit 3 implemented in the same gate lane, [fig. 1, col. 3, lines 30-37]; wherein the automatic gate communicates with a wireless card C to receive identification information and operate the gate, [col. 5, lines 36-55].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Reymann with Matsumoto so that the system can read the smart card wirelessly reducing the amount of time it takes to read the card.
The combination of Reymann and Matsumoto fails to disclose that the facial feature is from the user who is in a first front row and identified based on a size and eye-to-eye distance of the face, out of faces detected by the face detection process.
Yoshifuji teaches a system that can determine the distance of the user from a camera based on the calculated size of the user’s face. [0044] and the calculated distance between the two eyes, [0045].
.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reymann in view of Matsumoto as applied to claim 15 above, further in view of Wisniewski [US 20040151347].
As to claim 30. Reymann discloses The facial authentication system according to claim 15, wherein the wireless tag stores and holds the identifier, [0017], the reader in the gate apparatus receives the identifier of the wireless tag from the tag, [0029, 0020]..  
The combination of Reymann and Matsumoto fails to explicitly disclose that the tags are wireless and holds a part of the facial feature value of the user, and the system receives the part of the facial feature values from the tag, wherein the face collation process in the gate apparatus collates the facial feature value extracted by the extraction part with the facial feature value received by the reader from each tag.
Wisniewski teaches a face recognition system and method wherein the system uses a contactless smartcard 300, [0121] to start capturing the users image and perform image authentication, [0132, 0133]; wherein the smart card stores facial feature values which is compared to an image feature captured by a camera, [claim 24].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Reymann and Matsumoto .

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reymann in view of Matsumoto as applied to claim 15 above, further in view of Sugiyama et al. [Sugiyama, US 20150310201].
As to claim 31. Reymann discloses The facial authentication system according to claim 16, wherein the data server includes a processor that detects fraud, [0033].
The combination of Reymann and Wisniewski fails to explicitly disclose that when a plurality of search requests including the same identifier received from the tags are issued to the data server simultaneously or within a predetermined period of time, from a plurality of different regions.
Sugiyama teaches a user authentication system wherein the system determines a fraud when a request from the same user is requested a predetermined amount of time within a given period, [claim 4].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Reymann and Matsumoto with that of Sugiyama so that the system can detect a fraud with widely used and known technique of detecting fraud in a user authentication system.

Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6, 32, 33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080.  The examiner can normally be reached on 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688